DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicant’s Drawings Amendment of that was received on 10/18/2021 to show the structural limitation of “double central wall” in amended claim 1 through amended Fig. 8 is persuasive. The drawing objection cited in the last office action (mailed on 08/21/2021) is withdrawn.

Specifications
The Applicant’s Specification Amendments that were received on 10/18/2021 to support amended Fig. 8 is acceptable.

Response to Applicants AFCP2 Amendments and Remarks
The previously indicated allowance of claims 1-4 and 6-18 from the last office action (mailed on 08/21/2021) are maintained.

	Claim 1 defines an electrical cabinet that contains a main busbar and secondary busbar
A main busbar that is built in a continuous manner along the first plane of a frame of the electrical cabinet, where the main busbar has a triple wall in its lower portion that comprises central holes equidistant from each other in all its extension, with a substantially-cubic hollow-shape lower structure, and where the triple wall is aligned to one of the side walls of the lower structure.
Where the main busbar has a substantially-cubic hollow-shape upper structure, where the upper structure is interconnected to the lower structure by means of a double central wall placed in its side portions, where the double central wall has three sets of holes, where each set contains five holes that are equidistant from each other such that the set of holes in the central portion of the length of the double central wall and the other two holes in each extreme the length of the double central wall.
A secondary busbar extending along a second plane of the frame of the electrical cabinet that is perpendicular to previous first plane and containing a simple triple wall and a sole central structure that has a substantially-hollow cubic shape, where the simple triple wall is located in the central portion of the lower wall of the sole central structure.

Applicant's AFCP2 Claim Amendments (filed on 10/18/2021) is persuasive due to cancelling claim 5 to resolve the indefinite confusion cited in the last office action (mailed on 08/21/2021). The 112(b) rejection of claim 5 is withdrawn.
	
Allowable Subject Matter
Claims 1-4 and 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a conducting busbar used in an electrical cabinet …wherein the electrical cabinet contains said main busbar built in a continuous manner along a first plane of a frame of said electrical cabinet, presenting a triple wall in its lower portion, which comprises central holes equidistant from each other in all its extension, that is, length, a substantially-cubic hollow-shape lower structure, where the triple wall is aligned to one of the side walls of the lower structure, a substantially-cubic hollow-shape upper structure, where the upper structure is interconnected to the lower structure by means of a double central wall placed in its side portions, wherein said double central wall there are three sets of holes, where each set contains five holes equidistant from each other, in a manner that a set of holes is in the central portion of the length of the double central wall and the other two in each extremity of the length of the referred double central wall; said secondary busbar extending along a second plane of said frame of said electrical cabinet, perpendicular to said first plane and containing a simple triple wall
 and a sole central structure having a substantially-hollow cubic shape, wherein the simple triple wall is located in the central portion of the lower wall of the sole central structure…, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2-4 and 6-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847